DETAILED ACTION
Response to Amendment
The amendment filed on 26 August 2021 has been entered. Claims 1 and 2 have been amended and are hereby entered. Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed on 26 August 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that each of McNally and Newburg fails to disclose the limitations recited in Claim 1, particularly “a split ring having opposing circumferential edges”, see pages 5-7, the Examiner would like to point out that the limitation “circumferential edges” is unclear and indefinite, and the Examiner has interpreted that the circumferential edges of the split ring are the opposing distal ends of the split ring where the split rings ends and that, based on Paragraph 0030 and Figs. 2 and 8-9, the edges engage with the inner member or outer member via corners where the inner or the outer circumferential surfaces and the distal ends of the split ring meet. See Claim Rejections - 35 USC § 112 below.
Therefore, McNally, as best shown in Fig. 2, discloses that the split ring (32) includes opposing circumferential edges, i.e. opposing ends of the split ring, wherein the opposing circumferential edges of the split ring (32) engage with the inner member (22) via corners where an inner circumferential surface of the ring and the opposing ends of the ring meet. Newburg, as shown in the annotated Figs. 2 and 2A on Page 6, discloses that the split ring (20) includes opposing circumferential edges, i.e. opposing ends of the split ring, wherein the opposing circumferential edges of the split ring (20) engage with the outer member (14) via corners (c) where the inner circumferential surface of the split ring and opposing ends of the ring meet.
Regarding Applicant’s argument that Slayne fails to disclose the limitations recited in Claim 2, particularly “the tolerance ring is deformed as installed … and forms at least one-non planar buckled region in the tolerance ring due to an interference fit between the inner member and the outer member”, see pages 7-8, the Examiner respectfully disagrees and would like to point out that the bent portions (6a, see annotated Fig. 1 on Page 8), regarded as the at least one buckled region, of the tolerance ring (2) are non-planar. Similar to the structure of the assembly of the application, wherein the tolerance ring is disposed between the inner member and the outer .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a split ring having opposing circumferential edges” in line 5. Claim 1 further recites that “the edges are engaged with a circumferential surface along a circumferential direction of one of the inner member or the outer member” in lines 6-7. Edges (110, 112) of the split ring and corners (111) thereof are discussed in Paragraphs 0022, 0030, and 0048 and are shown in Figs. 1A, 2, 3, and 8-9. It is unclear from the claim what “circumferential edges” mean and the original disclosure fails to provide any definition or explanation as to what “circumferential edges” mean.
For the purpose of this action, the Examiner has interpreted that the circumferential edges of the split ring are the two opposing distal ends of the split ring where the split ring ends. Further, based on Paragraph 0030 and Figs. 2 and 8-9, the Examiner has interpreted that the circumferential edges are engaged with the circumferential surface along the circumferential direction of one of the inner member or the outer member via the corners where the distal ends and an inner circumferential surface or an outer circumferential surface of the split ring meet. 
Claim 3-5 and 10-12 are rejected for depending from the rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNally (US 3,097,871).
With respect to Claim 1, McNally (Figs. 1-3) discloses an assembly comprising:
an outer member (22);
an inner member (12); and
a coupling spring member (32, interpreted as a tolerance ring under broadest reasonable interpretation) disposed between the inner member (22) and the outer member (12), wherein the coupling spring member (32) is used in the assembly to couple coaxial aligned members (12, 22) in abutting relation to each other, effectively reducing the coupling space (see Col. 2, lines 46- 49),
wherein the tolerance ring (32, the coupling spring member) comprises a split ring having opposing circumferential edges (34, 36; distal ends of the split ring), wherein the edges (34, 36) are engaged (via respective corners of edges) with a circumferential surface (18) along a circumferential direction of the inner member (12) and are thus capable of preventing or restricting relative movement between the tolerance ring (32) and the inner member (12) (see Col. 2, lines 49-53),
wherein the tolerance ring (32, the coupling spring member) comprises a plurality of wave structure regions (38, 40, 42) spaced circumferentially around the tolerance ring (32).
With respect to Claim 3, McNally (Figs. 1-3) discloses that the edges (34, 36) form an interlock caused by a corner of each of the edges (34, 36) contacting the inner member (12). 
With respect to Claim 4, McNally (Figs. 1-3) discloses that the edges (34, 36) are engaged to the inner member (12).
With respect to Claim 12, McNally (Figs. 1-3) discloses that at least one of the inner member (12) or the outer member (22) is capable of rotational or radial movement.

Claims 1, 3, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newburg (US 4,250,927).
With respect to Claim 1, Newburg (Figs. 1-5; see annotated Figs. 2 and 2A on Page 6) discloses an assembly comprising:
an outer member (14);
an inner member (12); and
a duct spacer clip (20, interpreted as a tolerance ring under broadest reasonable interpretation) disposed between the inner member (14) and the outer member (12), wherein the duct spacer clip (20) is used in the assembly to maintain the spacing between the inner and outer members (12, 14) (see Col. 1, lines 52-55) and to maintain the concentricity of the inner and outer members (12, 14) (see Col. 2, lines 6-9),
wherein the tolerance ring (20, the duct spacer clip) comprises a split ring having opposing circumferential edges (26c, 28c), wherein the edges (26c, 28c) are engaged with a circumferential surface along a circumferential direction of the outer member (14, via distal ends a) or the inner member (12, via proximal ends b) and are thus capable of preventing or restricting relative movement between the tolerance ring (20) and the outer member (14),
wherein the tolerance ring (20, the duct spacer clip) comprises a plurality of wave structure regions (24, 30, 32) spaced circumferentially around the tolerance ring (20).
With respect to Claim 3, Newburg (Figs. 1-5; see annotated Figs. 2 and 2A on Page 6) discloses that the edges (26c, 28c) form an interlock caused by a corner (c) of at least one of the edges (26c, 28c), contacting the outer member (14).
With respect to Claim 5, Newburg (Figs. 1-5) discloses that the edges (26c, 28c) are engaged to the outer member (14).
With respect to Claim 12, Newburg (Figs. 1-5) discloses that at least one of the inner member (12) or the outer member (14) is capable of rotational, axial, or radial movement. See Col. 6, lines 49-53.

    PNG
    media_image1.png
    986
    1256
    media_image1.png
    Greyscale


Claims 2, 6-9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slayne (US 2015/0354637 A1).
With respect to Claim 2, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 8) discloses an assembly comprising:
an outer member (30);
an inner member (28); and
a tolerance ring (2) disposed between the inner member (28) and the outer member (30), wherein the tolerance ring (2), comprising a resilient material, such as spring steel (Paragraphs 0004 and 0026), is capable of being deformed as installed between the inner member (28) and the outer member (30) and is thus capable of forming at least one non-planar buckled region (6a; bent portions) in the tolerance ring (2) due to an interference fit, or radial gap (108), present between the inner member (28) and the outer member (30),

wherein the buckled region (6a, sidewall segments 6 thereof) is adapted to deflect upon a loading condition (see Paragraph 0030).
It is to be noted that the limitation, “… is deformed as installed … due to an interference fit”, is considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to Claim 6, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 8) discloses that the buckled region (6a) is at least partially elastically formed, such that upon disassembly the buckled region (6a) at least partially collapses, wherein the tolerance ring (2) is made of a spring steel metal (see Paragraphs 0004 and 0026) and is thus capable of at least partially elastically deforming and at least partially collapsing the buckled region (6a) upon disassembly.
With respect to Claim 7, Slayne (annotated Fig. 1 on Page 8) discloses that the buckled region (6a) has a buckled region height HBR, wherein upon disassembly HBR is capable of reducing by no greater than 50%. 
With respect to Claim 8, Slayne (annotated Fig. 1 on Page 8) discloses that the buckled region (6a) contacts the outer member (30). 
With respect to Claim 9, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 8) discloses that, in an uninstalled state, the tolerance ring (2) comprises a plurality of wave structure regions (12, 13, 26, 27) spaced circumferentially around the tolerance ring (2), and a plurality of intermediate regions (6, 12a, 12b) disposed between the wave structure regions (12, 13, 26, 27), and wherein at least one intermediate region (6, 12b) is deformed upon assembly to form the buckled region (6a) in an installed state. 
With respect to Claim 13, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 8) discloses that at least one wave structure region (12) has a rounded apex (Figs. 4A-4B). 



    PNG
    media_image2.png
    699
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    520
    media_image3.png
    Greyscale

Claim 14, Slayne (Figs. 1-4B; annotated Fig. 1-2 on Page 8) discloses that the wave structure region (12, 13, 26, 27) comprises at least one wave structure (27 in Fig. 3) oriented substantially perpendicular to the length (20 in Fig. 2) of the tolerance ring (2). 
With respect to Claim 15, Slayne (Figs. 1-4B; annotated Fig. 1-2 on Page 8) discloses that the wave structure region (12, 13, 26, 27) comprises at least one wave structure (12, 26 in Fig. 2) oriented substantially parallel to the length (20 in Fig. 2) of the tolerance ring (2). 
With respect to Claim 16, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 8) discloses that a portion (12b) of the intermediate region (12a, 12b) is contoured in an uninstalled state. 
With respect to Claim 17, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 8) discloses that at least one buckled region (6a) deforms outward while at least one wave structure region (12) deforms inward in an installed state. See Paragraph 0034, wherein at least one wave structure region (12; stiffener) can extend radially inward toward a central axis (14) of the tolerance ring (2).
With respect to Claim 18, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 8) discloses that at least one buckled region (6a) is adapted to form one point of contact with the outer member (30).
With respect to Claim 19, Slayne (annotated Fig. 1 on Page 8) discloses that a portion (x) of the tolerance ring (2) has a different radius of curvature than a different portion (y) of the tolerance ring (2).
With respect to Claim 20, Slayne (annotated Fig. 1 on Page 8) discloses that at least one intermediate region (6) has a radius (y) of curvature that is different than a radius (z) of curvature of at least one wave structure region (12) of the tolerance ring (2).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Newburg (US 4,250,927), as applied to Claims 1, 3, 5, and 12 above, in view of Slayne (US 2015/0354637 A1). 
With respect to Claim 10, Newburg discloses the limitations set forth in Claim 1 but fails to disclose that the tolerance ring comprises a substrate and a low friction layer.
However, Slayne (Paragraph 0026) discloses a tolerance ring comprising a substrate, which is a spring steel metal, and a low friction layer, which is a polymer coating. 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the tolerance ring of Newburg such that it comprises a substrate and a low friction layer, Slayne teaching it is known material configuration in the art of tolerance rings in reducing wear and friction between the tolerance ring and the inner member or the outer member.	
With respect to Claim 11, Newburg in view of Slayne discloses the limitations set forth in Claim 10 and Slayne (Paragraph 0026) further teaches that the low friction layer comprises a polymer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cross (US 4,195,944 A), previously cited in the Notice of References Cited (PTO-892) mailed on 3 March 2021, discloses an assembly comprising an inner member, an outer member, and a tolerance ring disposed between the inner member and the outer member, wherein the tolerance ring comprises a split ring having opposing distal ends or circumferential edges, wherein the edges are engaged with a circumferential surface along a circumferential direction of the inner member, and wherein the edges form an interlock causes by a corner of at least one of the edges contacting the inner member. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678